297 S.W.3d 134 (2009)
Katherine L. VOGEL, Respondent,
v.
DIRECTOR OF REVENUE, State of Missouri, Appellant.
No. ED 92723.
Missouri Court of Appeals, Eastern District, Division Three.
November 10, 2009.
Chris Koster, Atty. Gen., Chastidy Dillon-Amelung, Special Asst. Atty. Gen., Clayton, MO, for appellant.
Timothy A. Engelmeyer, Anthony M. Pezzani, Chesterfield, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.


*135 ORDER
PER CURIAM.
The Director of Revenue appeals the judgment entered by the Circuit Court of St. Louis County reinstating Katherine L. Vogel's driving privileges.
We have reviewed the parties' briefs and the record on appeal, and no error of law appears. The trial court's judgment is supported by substantial evidence, and is not against the weight of the evidence. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the general principles of law. We affirm the judgment under Rule 84.16(b).